 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     DIAMOND RESORTS CORPORATION, et
11   al.,                                                  Case No.: 2:19-cv-00227-APG-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                            [Docket Nos. 76, 78]
14   KYLE BROWN, et al.,
15          Defendant(s).
16         Pending before the Court is a motion seeking various forms of relief with respect to the
17 hearing set on Defendants’ attorneys’ motion to withdraw as counsel. Docket Nos. 76, 78. The
18 Diamond parties filed a response in partial opposition. Docket No. 81. Having considered the
19 papers, the Court resolves the motion as follows:
20         First, the hearing is continued to 10:00 a.m. on November 6, 2019, in Courtroom 3C.
21         Second, Kyle Brown must appear for that hearing in person.
22         Third, Martin Brown may appear for that hearing by telephone.
23         Fourth, attorney Michael Kanach may appear for that hearing by telephone.
24         Martin Brown and Mr. Kanach must appear telephonically by calling the Court conference
25 line at 877-402-9757 at least five minutes prior to the hearing. The conference code is 6791056.
26 In order to ensure a clear recording of the hearing, the call must be made using a land line phone.
27 Cell phone calls, as well as the use of a speaker phone, are prohibited.
28

                                                    1
 1        Except as expressly modified herein, all other aspects of the Court’s order at Docket No.
 2 71 continue to apply.
 3        IT IS SO ORDERED.
 4        Dated: October 24, 2019
 5                                                           ______________________________
                                                             Nancy J. Koppe
 6                                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
